OFFICF. OF THE ATCORNEY QE:NlSAL   OF TEXAS
                            AUSTIN

-c.-
 --




                                      8iea.8
                                          00:
       proTi4.r;
                I8 tha .uo        ot Atlanta      f#a Stoker Wltfeh vu            oitm,
tbo Bvprom Oowt at Our&a hrld Ohat u&r the pnnirionr
of ula aration 484 nalty   urohwd with w.rb nomy uaa
lx u g iron
       t    tautloa bf l lPty s That eplni;; waa$l$p--
d     on July JIO,19%               EOWOYU',      on Prbrua
tEa    uu        of 90atr ~8. Blair,             M 9. W. (6f         486, th&i\lprsam
Court 41 TUUiOrtee held that 8Wh propor    ir not lrorrpt
iron tuaion    byshr stasr.  Thi8 4480 148 appOd.6 to th@
8aopr.m Goart of tho Unitob St&o@, rhioh oa 9444mb4r 4,
lass                           zU8tiOa oUdOW,
          fa UI OPirit?~bT J&lt.                                      4.ffiXVU6tbr
Wlspmt           cad OpfBba of the SaxwomoCouxt oi Twnouoo,
bol&fne         rash   pro&mrtl     to   ba tax&lo      bl      tb   Btrta   u4   lx-
               bhpp~~ln(          th0 &i&kg
                                  Of th4 f&Or& f3&~84
E.z Y         n %haAtlanta        vs. aLok
                                 lw*r   ‘hotter V8. mnn-
l4u0    a00 0. 8. au4, 84 8, ct. us, w L. tdr 568. m40,
yog dll uo that    *ho Suprw Court of the Uaitod Strtrr
hu wttfod    th q&t)l$iOQ&n8ut tha rxe~tion.
                Jurtharamr        on &ugwt U            USS, 00    488 -0tab
srotion 4546, 2% tfait*datutor Gob                      Annatato
                                                               Dgr, sa fOllOW8~

          "It464ar A88+4biuty           sod rxempt
      atrtw of gqamtr       of bomfito - my-
      ment# or bmofltr Aw or to booom au@
      shall not bs lrrigaabl6r, aa4 suoh py-
      rats a a 4 0t6, o r a   wooant     o f,l beno-
      il414Py a a 6erl    Of tbr    trW8 r Oh tb l6
    : to *4 twa B l a la     b elXo m,p fma8 tulm-
      tio n,     rhall bo ox-t    iron the 4I.d~
      of orodltor~, an& &all not br liable to
      lttwharnt,       la *ro lr llr um b lo r Ona er
      say la& or oqdtrblo proooea whatever,
       either boioro or attor nootgt bl t&o
       boaofleiu~.   Saeh prtwirioar &all not
       attaoh to olab~8 of tha Udtob. 8tatm8
       ad8     UuMr wuh hws nor rhal1 tha
            9 on h4rdn 40ntaln46 48 to 04x4-
       lx4a!#
       tion oxtend to any pfogmrt~ purehwod in
         ut      6r wh6lly    w&t    of ouah      wylWBt#.
       PAu&. 18, lQSS, 4. 510, I:8, 49                   mat.
       609.)"
                IOU Will thW        #a0   that     in th18 AotthO haCr48@               hW
lxgrauly denlad tha ccamption tb prowrtr                             pu~ohaaed out of
8UOh paflpCntOe
                Sl.aao@our atat.         c6S8titUti4E     sontdJu        an autboritf
lbnor4blr   ullnt   A. BurEun, P4.   8


for ita lx*~tIoa,      Art1410 8, Wtioa   I, theroof nqulnr.
thrt lt br turQ.       TOW  qU48tiOB th4NfOn   mU8t n44.88-117
bo anmar.   in tb      Wg8tiVO.

                                            Tour0   rrry   truly

                                         ATTORJIEI OEIIKRAL OF TESLAB




     ATTORNEY GENERAL